Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/27/22, Applicant amended claim 1, canceled no claims, and added new claims 2-5.  Claims 1-5 are presented for examination.

Claim Construction
	Claim 4 recites “wherein the kind of document is selected form the group consisting of a real estate document, a loan document, a brokerage agreement document, an auction document, and a business transaction document.”  Examiner did not find a functional relationship in the specification between the kind of document and the steps in the claimed invention. Thus Examiner construes the recited kinds of a document as non-functional descriptive material.

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Limitation (iii) recites “apply standardized file names to the electronic records according to the source profile and the contextual analysis.”  Examiner found support for applying standardized file names in specification page 2 but did not find support for applying standardized file names according to the source profile and the contextual analysis.  Thus, this subject matter fails the written description requirement outlined above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Limitation (ii) recites “implement a contextual analysis of the electronic records by using data management protocols determined by a source profile stored in the receiving server, wherein the contextual analysis comprises evaluating facts regarding the electronic records,”  Examiner found mention of a “contextual analysis” and “data management protocols” on page 8 but did not find any detail describing either of these terms.  

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 11,107,158), hereafter Hu.
With respect to claim 1, Hu teaches:
a network of computers connected for data communication (figure 1 network 400 connecting clients 300i for communication); 
a transmitting server delivering electronic records to a receiving server (figure 1 server 200 delivering documents to server 100, column 6 lines 38-50 servers 200 are multiple database servers for credit bureau agencies); 
at least one processor and computerized memory implementing software (columns 12-13 lines 56-11 computers/servers in figure 1 comprise processors with software modules implementing the functions of the invention) configured to perform the following steps: 
	(i) assign a category to the respective electronic records according to a source of the electronic records (column 10 lines 14-38 filters for documents by type, specific to data source); 

	(iii) apply standardized file names to the electronic records according to the source profile and the contextual analysis (column 6 lines 38-50 naming conventions for credit data from credit data files and credit bureau source); 
	(iv) extract data from the electronic records (column 6 lines 38-50 extracting data from credit data files); 
	(v) validate extracted data and resolve exceptions according to formatting expectations in the source profile (column 6 lines 5-15 validation module validates data in credit document, column 7 lines 33-52 resolve errors in document by checking for correct use, etc.).
With respect to claim 2, Hu teaches wherein the facts that are evaluated comprise at least one of character count, blank lines, metadata content, signatures from execution, or presence of notarization (column 11 lines 36-53 example of attributes for data as record count).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hasegawa et al (US 20210383466), hereafter Hasegawa.
With respect to claim 3, all the limitations in claim 1 are addressed by Hu above.  Hu does not teach machine learning programs that utilize the contextual analysis of the electronic records to identify a kind of document represented by the electronic records.  Hasegawa teaches this in analyzing business transactions for loans (credit) and other financial transactions using machine learning (paragraphs 0029, 0032, 0061).  It would have been obvious to have combined the document management functions in Hu with the use of machine learning for said document management functions as described in Hasegawa as both Hu and Hasegawa analyze business transactions for loans/credit (Hasegawa as shown here, Hu as shown for claim 1 above, also in Background column 1 lines 24-51) as predictive analysis ensures loans are made with better risk.

Responses to Applicant’s Remarks
	Regarding rejection of claim 1 under 35 U.S.C. 112(a) for lacking written description support for limitations (i), (ii), and (vi), in view of the subject matter in these limitations being replaced, this rejection is withdrawn.  Regarding rejection of claim 1 under 35 U.S.C. 103 by Reisman in view of Mitkar, Applicant’s amendments overcome Reisman’s and Mitkar’s teachings.  Examiner conducted another search of the prior art and found Hu and Hasegawa, which Examiner believes teaches the amended claims as shown in rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/15/22